 1

 2

 3

 4

 5                                                         JS-6
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   WILLIAM BARTON,                           Case No. CV 20-01304 FMO (RAO)
12                       Petitioner,
                                               JUDGMENT
13          v.
14   CLERK OF THE COURT,
15                       Respondent.
16

17
           IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18
     without prejudice for the reasons set forth in the related Memorandum and Order
19
     Regarding Summary Dismissal of Petition for Writ of Habeas Corpus and Denial of
20
     Certificate of Appealability.
21

22
     DATED: March 18, 2020
23                                       _____________/s/____________________
24                                       FERNANDO M. OLGUIN
                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
